          Case 3:18-cr-00437-SI Document 37 Filed 04/08/19 Page 1 of 4




 1   RUBEN T. MUNOZ
     ATTORNEY AT LAW
 2   STATE BAR NO. 195421
     255 N. MARKET ST., STE 265
 3   SAN JOSE, CA 95110
     TEL: (408) 205-3383 FAX: (408) 298-4551
 4
     Attorney for Defendant
 5
 6
 7                               IN UNITED STATES DISTRICT COURT
 8                                FOR THE DISTRICT OF CALIFORNIA
 9                                            SAN FRANCISCO
10
11
12   UNITED STATES OF EMERICA,                          ) No. 3:18CR00437-001 SI
                                                        )
13                  Plaintiff,                          ) DEFENDANT’S SENTINCING
                                                        ) MEMORANDUM
14          vs.                                         )
                                                        )
15   BRIAN GUTIERREZ VILLASENOR,                        )
                                                        )
16                  Defendant.                          )
                                                        )
17
18           On November 13, 2018, Brian Gutierrez Villasenor pled guilty to Counts 1 and 2 of the
19   Information: count 1: possession with intent to distribute 50 grams or more of methamphetamine,
20   a violation of 21 U.S.C. §846(a)(1) and (b)(1)(A)(viii); count 2: transporting funds to promote
21   unlawful activity, aiding and abetting, a violation of 18 U.S.C §1956(a)(2)(A). Mr. Gutierrez
22   Villasenor pled guilty pursuant Rule 11(c)(1)(A) and (B) of the Federal Rules of Criminal
23   Procedure. The parties agreed to an offense level of 33.
24
25          Under18 USC 3553(a), the Court “shall impose a sentence that is sufficient, but not greater
26   than necessary, to comply with the purposes [of the]… need for the sentence imposed:
27          (A)     to reflect the seriousness of the offense, to promote respect for the law, and to
28                      provide just punishment for the offense.

                                          DEFENDANT’S SENTINCING MEMORANDUM



                                                       -1-
          Case 3:18-cr-00437-SI Document 37 Filed 04/08/19 Page 2 of 4




 1          (B)     to afford adequate deterrence to criminal conduct.
 2          (C)     to protect the public from further crimes of the defendant; and
 3          (D)     to provide the defendant with the needed educational or vocational training,
 4                  medical care, or other correctional treatment in the most effective manner.
 5   18 U.S.C. §3553(a)(2)(A)-(D). In determining the minimally sufficient sentence, courts consider
 6   these purposes, as well as “the nature and circumstances of the offense and the history and
 7   characteristics of the defendant,”(§3553(a)(1), “the kinds of sentences available” (§3553(a)(3)),
 8   “the need to avoid unwanted sentence disparities” (§3553(a)(6)), and “the need to provide
 9   restitution”(§ 3553(a)(7).
10          The court must also consider the applicable guideline ranges, but those guidelines are
11   advisory under United States v. Booker, 543 U.S. 220 (2005). 18 U.S.C. §3553(a)(4). And the
12   sentencing guidelines are not merely advisory, but also are to be given no more weight than any
13   other factor under Section 3553. Kimbrough v. United States, 552 U.S. 85 (2007). In short, the
14   sentencing court retains significant discretion to “tailor the sentence in light of other statutory
15   concerns as well.” Id.
16          Brian Gutierrez Villasenor is 27 years old, has no siblings, and is a life long resident of San
17   Francisco, where he was born.
18          Defendant was raised primarily by his mother, Martha Villasenor. He has not seen his
19   father since he was approximately 10 years old. His father resides in Tracy, CA, and is a
20   cook/chef. Defendant also indicates that he was not close to his father, and had trouble bonding
21   with him, stating that the relationship was “weird” or “awkward.”
22          His mother currently works as a janitor at a museum in San Francisco. Throughout her life,
23   she was employed as cleaner or janitor, and was able to provide for her son’s basic needs.
24          Defendant grew up in the Mission District. He was arrested at his residence at 2271 ½
25   Mission Street, where he has resided since he was 18 years old. Other residents at that address
26   include his mother, his maternal grand mother, his uncle, and cousins. He is close to his
27   grandmother, and fondly recalls going to her house after school when he was a child.
28

                                           DEFENDANT’S SENTINCING MEMORANDUM



                                                        -2-
          Case 3:18-cr-00437-SI Document 37 Filed 04/08/19 Page 3 of 4




 1          Defendant grew up struggling with self-esteem issues, primarily due to his being
 2   overweight, once weighing over 300 lbs. He indicates he was an average student. He dropped out
 3   of school in the 9th grade.
 4          He also was lonely as a teenager, and experienced extended periods of depression. He
 5   began drinking alcohol, and smoking marijuana at 16 years of age. He seemed to have no other
 6   interests other than drinking, and smoking. In his early twenties, he began using cocaine and
 7   methamphetamine. He was using these drugs heavily prior to the time leading up to his arrest.
 8   He has experienced times of depression, due to his lack of self-esteem, being overweight, and
 9   often feeling lonely. He has no formal or vocational training of any kind.
10          Mr. Brian Gutierrez Villasenor indicates that he wants to obtain his GED, participate in
11   drug and alcohol treatment, and is also interested in learning a trade while in custody. PSR at ¶¶
12   48-50, 51, 54-55.
13          Prior to the instant case, he had not been in jail before. He has zero criminal history points.
14          Probation indicates that defendant’s net worth is $55,000 ($50,000 being a 2016 BMW 4
15   Series, and $5,000 cash). However, the reality is that there is a note for the BMW of
16   approximately $60,000. See attached documents.
17          The Probation Department concludes that the guideline range is 168 to 210 months
18   pursuant to a total offense level 35. They recommend, a variance, and a sentence of 132 months
19   and a $40,000 fine. The United States Attorney recommends a sentence of 135 months (pursuant
20   to the plea agreement between the parities of a total offense level 33) and a fine of $40,000.
21          Defendant is 27 years old, and is a United States citizen, who readily acknowledges that is
22   involvement in this case was a regrettable decision on his part. He has an insignificant criminal
23   record. His attitude towards this case indicates that he remains strong regarding his future life,
24   despite the long sentence that he will surely receive. He is still a young man looking forward to a
25   productive, and meaningful life once he serves this sentence.
26   Therefore, Mr. Gutierrez Villasenor requests:
27          1. A downward variance to a sentence of 120 months;
28

                                          DEFENDANT’S SENTINCING MEMORANDUM



                                                       -3-
          Case 3:18-cr-00437-SI Document 37 Filed 04/08/19 Page 4 of 4




 1          2. A recommendation that he be admitted to the BOP Residential Drug and Alcohol
 2             Program (RDAP)
 3          3. A recommendation to the Bureau of Prisons that he be designated to serve his sentence
 4             at a BOP facility as close as possible to the San Francisco Bay Area.
 5          4. That the court not impose the $40,000 fine, as he has little or no NET assets.
 6
 7   Dated: April 08, 2019                                   Respectfully submitted,
 8
 9                                                           __/s/Ruben Munoz_____
10                                                           Ruben Munoz,
                                                             Attorney for Brian Gutierrez Villasenor
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         DEFENDANT’S SENTINCING MEMORANDUM



                                                      -4-
